FILED
                            NOT FOR PUBLICATION                             DEC 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HORACIO MUNOZ TENA,                              No. 08-74714

              Petitioner,                        Agency No. A078-445-334

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 5, 2012
                              Pasadena, California

Before: WARDLAW, BEA, and N.R. SMITH, Circuit Judges.

       Horacio Munoz Tena, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision ordering him removed for alien smuggling. See 8

U.S.C. § 1182(a)(6)(E)(i). We have jurisdiction under 8 U.S.C. § 1252, and we

deny the petition.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Assuming that Munoz’s testimony was credible, immigration officers’

threats that Munoz would be deported or imprisoned if he did not admit the

charges were coercive, and his inculpatory statements should have been excluded.

Bong Youn Choy v. Barber, 279 F.2d 642, 647 (9th Cir. 1960) (suppressing as

involuntary an alien’s statement “obtained by the government by inducing fear

through official threats of prosecution”). Nevertheless, substantial evidence

supports the agency's alternative holding that Munoz is removable due to alien

smuggling even excluding any reliance upon his coerced statements. The record

reflects that Munoz’s wife admitted that Munoz helped her plan and execute the

smuggling attempt. This evidence is sufficient to establish the elements of

Munoz’s smuggling charge. See 8 U.S.C. § 1182(a)(6)(E)(i); Aguilar Gonzalez v.

Mukasey, 534 F.3d 1204, 1208-09 (9th Cir. 2008).

      PETITION DENIED.




                                          2